United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.L., Appellant
and
DEPARTMENT OF COMMERCE, CENSUS
BUREAU, Utica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-424
Issued: September 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 24, 2010 appellant filed a timely appeal from an August 17, 2010 decision
of the Office of Workers’ Compensation Programs (OWCP) affirming the termination of his
wage-loss benefits and from a nonmerit September 17, 2010 decision denying reconsideration.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits and nonmerits of this case.2
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
monetary compensation on May 13, 2010 on the grounds that he was no longer disabled due to a
January 10, 2000 employment injury; (2) whether he had any continuing employment-related
1
2

5 U.S.C. § 8101 et seq.

By order dated August 26, 2011, the Board reversed OWCP’s August 17 and September 17, 2010 decisions.
Order Reversing Case, Docket No. 11-424 (issued August 26, 2011). In response to a petition for reconsideration
filed by the Director, the Board reinstated the appeal on July 13, 2012 after granting the petition. Order Granting
Petition for Reconsideration, Docket No. 11-424 (issued July 13, 2012).

disability after May 13, 2010; and (3) whether OWCP properly refused to reopen appellant’s
case for further review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 14, 2000 appellant, then a 57-year-old clerk, filed a traumatic injury claim
alleging that on January 10, 2000 he strained his lower back while picking up boxes of materials.
OWCP accepted the claim for aggravation of lumbosacral sprain. Appellant was placed on the
periodic rolls for temporary total disability. OWCP also accepted aggravation of preexisting
degenerative disc disease.
In an April 2, 2007 work capacity evaluation (Form OWCP-5c), Dr. Sven Knudsen
Ljaamo, a treating physician Board-certified in preventive medicine and occupational medicine,
diagnosed L5-S1 herniated disc and degenerative disc disease. He advised that appellant was
capable of working two hours a day with physical restrictions.
In an April 4, 2007 progress note, Dr. Ljaamo provided findings on physical examination
and stated that appellant was functionally disabled.3
On May 7, 2007 OWCP received an April 2, 2007 report from Dr. Ljaamo who
diagnosed a herniated L5-S1 lumbosacral disc and lumbar back pain with radiculopathy.
Dr. Ljaamo reported that appellant’s lower back pain was aggravated by activity. He opined that
appellant was medically unfit to return to his date-of-injury position or any employment.
In progress reports dated April 28 and November 12, 2008, Dr. Rudolph A. Buckley, an
examining Board-certified orthopedic surgeon, diagnosed L5-S1 degenerative disc disease and
disc bulge based on an April 2, 2008 magnetic resonance imaging (MRI) scan. A physical
examination revealed pain with lower back range of motion, no atrophy, no instability and no
weakness.
In a February 17, 2009 report, Dr. Edwin H. Mohler, a second opinion Board-certified
orthopedic surgeon, conducted a physical examination of appellant and reviewed the medical
records and a statement of accepted facts. He noted that appellant’s claim had been accepted for
aggravation of lumbosacral sprain and preexisting degenerative disc disease. On physical
examination, there was reduced range of motion, difficulty balancing on heel to heel, sustained
right paravertebral contraction in a single stance and right gluteus maximus weakness. Based
upon a review of the April 2, 2008 MRI scan and his physical findings, Dr. Mohler diagnosed
obesity, status post lumbosacral sprain, lumbar spine facet arthropathy with paravertebral muscle
atrophy and L5-S1 degenerative spondylolisthesis with degenerative disc disease. He concluded
that the aggravation to appellant’s preexisting condition of lumbar degenerative disc disease was
permanent. While appellant had residuals of his employment injury, Dr. Mohler concluded that
appellant was not totally disabled. He opined that appellant was capable of returning to work
full time with restrictions on lifting and avoiding repetitive bending.

3

Dr. Ljaamo related that appellant’s former treating physician, Dr. Arne Pedersen, had returned to Norway.

2

On May 28, 2009 OWCP referred appellant to Dr. Joseph E. Ortiz, a Board-certified
orthopedic surgeon, to resolve a conflict in medical opinion found between Dr. Buckley and
Dr. Mohler on the issue of appellant’s ability to work. A copy of appellant’s job description was
included with the medical information, list of questions and statement of accepted facts provided
to Dr. Ortiz. The physical requirements for the position of clerk included intermittent sitting for
up to 7 hours per day; intermittent lifting and carrying of less than 20 pounds for less than 30
minutes per day; intermittent bending/turning for less than 1 hour a day; and 4 to 6 hours of
intermittent repetitive movements using the arms, hands and fingers.
In a July 8, 2009 report, Dr. Ortiz diagnosed status post lumbosacral sprain and L5-S1
degenerative spondylolisthesis and L5-S1 degenerative disc disease. He reviewed the medical
and objective evidence and performed a physical examination. On physical examination,
Dr. Ortiz noted midline lumbosacral tenderness on palpation but no evidence of spasm. He
opined that appellant sustained a permanent aggravation of his preexisting L5-S1 degenerative
disc disease. Dr. Ortiz concurred with Dr. Mohler’s opinion that appellant was capable of
working full time with restrictions of no lifting over 40 pounds and avoiding repetitive bending.
He opined that appellant had permanent work restrictions which included avoiding repetitive
bending and twisting motions and no lifting over 40 pounds. Dr. Ortiz reviewed the position of
letter clerk that appellant held at the time of his injury and opined that it was within appellant’s
work restrictions. He noted that a functional capacity evaluation and work hardening program
would not be beneficial.
On April 7, 2010 OWCP issued a notice proposing to terminate appellant’s wage-loss
benefits based upon Dr. Ortiz’s report which found that appellant was capable of working his
date-of-injury position with physical restrictions.
By correspondence dated April 29, 2010, appellant disagreed with the proposal to
terminate his wage-loss compensation. He requested that OWCP schedule a functional capacity
evaluation to determine his work capability.
By decision dated May 13, 2010, OWCP terminated appellant’s wage-loss benefits
effective that day.
Appellant requested reconsideration. He submitted a 2009 work capacity evaluation
form,4 which indicated that he was capable of working eight hours per day with a restriction of
up two hours per day of lifting up to 40 pounds and avoiding repetitive bending and twisting.
OWCP received a May 17, 2010 report from Dr. Reginald Q. Knight, a treating Boardcertified orthopedic surgeon, who diagnosed chronic pain syndrome and L5-S1 degenerative disc
disease with probable L5-S1 grade 1 spondylolisthesis based on review of an April 2008 MRI
scan. A review of appellant’s history revealed he retired in 2000 due to his inability to work
since the January 10, 2000 employment injury. The physical examination revealed decreased
forward flexion, normal lumbar spine rotation, some Waddell-type mannerism, mild paraspinal
muscle spasms and negative Babinski sign, negative bilateral flip test. Dr. Knight reviewed MRI
scans dated February 4, 2003 and April 2008 and noted there was no significant change from the
4

It is unclear as to the date and month of the report and the physician’s signature is illegible.

3

earlier scan. He recommended a functional capacity evaluation be performed to determine
appellant’s work capability based on his current function. A physical examination revealed
decreased lumbar forward flexion but normal rotation.
By decision dated August 17, 2010, OWCP denied modification of the May 13, 2010
decision.
On August 30, 2010 appellant requested reconsideration. He noted that Dr. Knight did
not concur with the report of Dr. Ortiz and had requested a functional capacity evaluation.
By decision dated September 17, 2010, OWCP denied appellant’s request for further
merit review.5
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.6 After it has determined that an
employee has disability causally related to his federal employment, it may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.7 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.8
Under FECA, the term disability means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.9 Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages.10 An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the
time of injury, has no disability as that term is used in FECA.11 Whether a particular injury
causes an employee to be disabled for employment and the duration of that disability are medical

5

The Board notes that, following the September 17, 2010 decision, OWCP received additional evidence.
Appellant also submitted evidence to the Board. However, the Board may only review evidence that was in the
record that was before OWCP at the time it issued its final decision. See 20 C.F.R. § 501.2(c)(1); M.B., Docket No.
09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57
ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
6

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

7

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

8

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

9

K.C., Docket No. 09-1666 (issued August 25, 2010); D.M., 59 ECAB 164 (2007); Hubert Jones, Jr., 57 ECAB
467 (2006).
10

See Merle J. Marceau, 53 ECAB 197 (2001).

11

See 20 C.F.R. § 10.5(f); Robert A. Flint, 57 ECAB 369 (2006); Cheryl L. Decavitch, 50 ECAB 397 (1999).

4

issues which must be proved by a preponderance of the reliable, probative and substantial
medical evidence.12
Section 8123(a) of FECA provides in pertinent part: if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.13 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.14
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained aggravations of lumbosacral sprain preexisting
degenerative disc disease as a result of the accepted January 10, 2000 employment injury. It
determined that a conflict in medical evidence arose between the opinions of appellant’s treating
physician, Dr. Buckley, and Dr. Mohler, an OWCP second opinion physician, regarding
appellant’s work capacity and physical limitations. In order to resolve the conflict, it properly
referred him, pursuant to section 8123(a) of FECA, to Dr. Ortiz for an impartial medical
examination and an opinion on the matter.15
In a July 8, 2009 report, Dr. Ortiz reviewed the history of injury, the medical treatment
records, statement of accepted facts, list of questions and noted appellant’s complaints. He
provided physical examination findings of midline lumbosacral tenderness on palpation and no
evidence of spasm. Based on his review of the diagnostic testing and physical examination
findings, Dr. Ortiz advised that the January 10, 2000 injury caused a permanent aggravation of
appellant’s preexisting L5-S1 degenerative disc disease. Appellant was found capable, however,
of full-time work with restrictions. The restrictions were to avoid repetitive bending and twisting
motions and no lifting over 40 pounds. Dr. Ortiz reviewed appellant’s date-of-injury position as
a clerk and concluded that it was within her work restrictions provided the limitations noted.
The Board finds that the special weight of the medical evidence is represented by the
thorough, well-rationalized opinion of Dr. Ortiz who was selected as an impartial medical
examiner to resolve the conflict in the medical opinion.16 The July 8, 2009 report from Dr. Ortiz
establishes that appellant was not totally disabled, but was capable of working with restrictions.
The Board has carefully reviewed the opinion of Dr. Ortiz and notes that it has reliability,
probative value and convincing quality with respect to its conclusions regarding the relevant
12

Fereidoon Kharabi, 52 ECAB 291 (2001)

13

5 U.S.C. § 8123(a); R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

14

V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB 215 (1994).

15

See S.R., Docket No. 09-2332 (issued August 16, 2010); Darlene R. Kennedy, supra note 13.

16

See D.F., Docket No. 09-1463 (issued August 12, 2010); Bryan O. Crane, 56 ECAB 713 (2005); Sharyn D.
Bannick, 54 ECAB 537 (2003).

5

issue of the present case. Dr. Ortiz provided a thorough factual and medical history and
accurately summarized the relevant medical evidence. He provided medical rationale for his
opinion by explaining that appellant was no longer disabled from working due to his accepted
employment injury and was capable of working with restrictions. OWCP properly terminated
appellant’s wage-loss compensation effective May 13, 2010.
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate claimant’s compensation benefits, the
burden shifted to him to establish that he had any disability causally related to his accepted
injury.17
ANALYSIS -- ISSUE 2
As noted, OWCP properly relied upon the opinion of Dr. Ortiz in terminating appellant’s
monetary compensation, the burden of proof shifts to appellant to establish that he remains
entitled to monetary compensation after that date.
In support of his reconsideration request, appellant submitted a May 17, 2010 report from
Dr. Knight, who provided physical findings and diagnosed chronic pain syndrome and L5-S1
degenerative disc disease with probable L5-S1 grade 1 sponylolisthesis. Dr. Knight, however,
did not directly address or offer an opinion as to whether appellant was capable of working other
than recommending that a functional capacity evaluation be performed. He did not address the
duties of appellant’s work or the limitations recommended by Dr. Ortiz. Consequently, as
Dr. Knight does not address appellant’s capacity to work, his report is of diminished probative
value.18 It is thus insufficient to overcome the special weight accorded Dr. Ortiz’s opinion or to
create a new conflict.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 3
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,19
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.20 To be entitled to a merit review of an OWCP decision denying or
17

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

18

See K.W., 59 ECAB 271 (2007).

19

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
20

20 C.F.R. § 10.606(b)(2). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).

6

terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.21 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.22
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.23 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.24
ANALYSIS -- ISSUE 3
OWCP issued a decision dated May 13, 2010 terminating appellant’s wage-loss
compensation as it found he was no longer totally disabled from working due to his accepted
employment injuries. Appellant requested reconsideration and on August 17, 2010 OWCP
denied modification of the May 13, 2010 termination decision. He requested reconsideration of
the August 17, 2010 decision.
In his August 30, 2010 request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. He did not identify a specific point of
law or show that it was erroneously applied or interpreted. Appellant did not advance a new and
relevant legal argument. He noted that Dr. Knight had not agreed with the report of Dr. Ortiz
and had recommended a physical capacity evaluation. Appellant submitted no pertinent new or
relevant medical evidence in support of his request. The underlying issue in this case was
whether he is totally disabled from work due to his accepted employment injury and physical
restrictions. That is an issue which must be addressed by relevant medical evidence.25 The
Board finds that OWCP properly declined to conduct a merit review based on its prior review of
the report of Dr. Knight. The Board accordingly finds that appellant did not meet any of the
requirements of 20 C.F.R. § 10.606(b)(2).
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s monetary
compensation effective May 13, 2010. The Board further finds that OWCP properly found he
had no continuing employment-related disability after May 13, 2010. Lastly, the Board finds

21

20 C.F.R. § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB
657 (2006).
22

20 C.F.R. § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
23

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

24

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

25

See Jaja K. Asaramo, 55 ECAB 200 (2004).

7

that OWCP properly refused to reopen appellant’s case for further review of the merits of his
claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 17 and August 17, 2010 are affirmed.
Issued: September 26, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

